Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 7-9 and 16 are allowed.
Claim(s) 2, 3, 11, and 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 17, 18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) is/are NOT directed to a process, machine, manufacture or composition of matter. The claimed “computer-readable storage medium” is/are defined in Applicant’s specification (0147) wherein such storage medium may be "for example, a read-only memory (ROM), a random access memory (RAM), a magnetic disk, an optical disc, or the like."  Therefore, given the open-ended definition provided by Applicant, a reasonable interpretation in light of the specification leads to the conclusion that the claim encompasses transitory signals, which does not fall within the definition of a process, machine, manufacture or composition of matter. Examiner 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 10, 13-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140376374 A1 to Moser; Brett et al. in view of US 20190141546 A1 to Zhou; Hua et al.

Re: Claim(s) 1, 10, 17
Moser discloses a method for data transmission, comprising: initiating, by user equipment UE, a random access request or a resource request to a network device (0083-0084 – implicit - UE after an admission request to report on the number of RA preamble transmissions that were transmitted before successful completion of the RA operation (sic.).  The Examiner points out that in order for the UE to report on the number of RA preamble transmissions before a successful RA operation, the UE would be required to have performed a RA attempt and repeat said attempt until successfully admitted to the network); 

and when detecting that the UE has successfully accessed the network device, sending, by the UE, the random access failure information or the resource request failure information to the network device, so that the network device sends the random access failure information or the resource request failure information to a network management device for parameter optimization processing (0083 - The RACH optimizer module 332 can also use information about RA attempts. For example, the RRM module 343 may inform the RACH optimizer module 332 of the number successful RA attempts, number of unsuccessful RA attempts, percentage of successful RA attempts, or other statistics.  0084 - The RACH optimizer module 332 can also use information about RA attempts from UEs. The RRM module 343 may, for example, query a UE after an admission request to report on the number of RA preamble transmissions that were transmitted before successful completion of the RA operation. The UE may also report whether any of the retransmissions were due to collisions. The RRM supplies the information about RA attempts from the UE to the RACH optimizer module 332.  The Examiner points out that this means that the UE reports to the RRM module which in turn reports to the RACH optimizer.  0096 - The RACH optimizer module 332 may include a function to adjust preamble transmit power. The RACH optimizer module 332 may adjust the desired preamble transmit power using the RACH statistics reported by the user equipment).
Although disclosed implicitly, Moser does/do not appear to explicitly disclose that the UE initiates a random access request.  
However, attention is directed to Zhou which discloses said limitation (Fig. 9 – Msg1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Moser invention by employing the teaching as taught by Zhou to provide the ability for RACH optimization to be performed after a UE initiates and successfully access the network device.  The motivation for the combination is given by Zhou (0002 - It is desired to improve wireless communications without adversely increasing signaling overhead and/or decreasing spectral efficiency).
Moser in view of Zhou further discloses an apparatus comprising a memory, a processor, and a computer program stored in the memory (Zhou – Fig. 4 – 406 comprises 409, 408, and 410) as required by claims 10 and 17.

Re: Claim(s) 4, 13
Moser in view of Zhou discloses those limitations as set forth in the rejection of claim(s) 1 above.
Moser further discloses wherein that the UE has successfully accessed the network device specifically comprises: after failing in initiating random access or a resource request to a first network device in a first network, continuing, by the UE, to initiate a random access request or a resource request to the first network device in the first network until connection succeeds; or after failing in initiating random access or a resource request to a first network device in a first network, initiating, by the UE, a random access request or a resource request to a second network device in the first network until connection succeeds; or after failing in initiating random access or a resource request to a first network device in a first network, initiating, by the UE, a random access request or a resource request to a first network device in a second network until connection succeeds (0083-0084 – implicit - UE after an admission request to report on the number of RA preamble transmissions that were transmitted before successful completion of the RA operation (sic.).  The Examiner points out that in order for the UE to report on the number of RA preamble transmissions before a successful RA operation, the UE would be required to have performed a RA attempt and repeat said attempt until successfully admitted to the network).

Re: Claim(s) 5, 14
Moser in view of Zhou discloses those limitations as set forth in the rejection of claim(s) 1 above.
Moser does/do not appear to explicitly disclose wherein the initiating, by user equipment UE, a random access request to a network device specifically comprises: initiating, by the UE, the random access request to the network device through a contention-based random access channel or a contention-free random access channel, wherein the contention-based random access channel or the contention-free random access channel comprises: a supplementary uplink SUL carrier, a non supplementary uplink SUL carrier, or a bandwidth part BWP.
However, further attention is directed to Zhou which discloses said limitation  (0278, 0459 – CBRA and CFRA detail in which BWP is used for said procedures is disclosed).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Moser invention by employing the teaching as taught by Zhou to provide the ability to perform a RACH attempt by either a contention-free or contention-based procedure in which a BWP is used.  The motivation for the combination is given by Zhou (0002 - It is desired to improve wireless communications without adversely increasing signaling overhead and/or decreasing spectral efficiency).

Re: Claim(s) 6, 15
Moser in view of Zhou discloses those limitations as set forth in the rejection of claim(s) 1 above.
Moser further discloses wherein the random access failure information comprises at least one of the following: random-access-related parameters, UE-related parameters, cell signal quality parameters, and a quantity of random access failures; and the resource request failure information comprises: current-cell signal quality parameters of the resource request and a quantity of resource request failures (0084 - number of RA preamble transmissions that were transmitted before successful completion of the RA operation (i.e. a quantity of random access failures).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415